           Case 2:19-cv-01587-JAD-NJK Document 29 Filed 11/23/20 Page 1 of 3




 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
 4   CALVIN WALKER,                                           Case No.: 2:19-cv-01587-JAD-NJK
 5             Plaintiff
 6   v.                                                    Order Denying Motions for Temporary
                                                            Restraining Orders and Preliminary
 7   JAMES DZURENDA, et al.,                              Injunctions, and Granting Motion to Seal
 8             Defendants                                          [ECF Nos. 3, 4, 5, 6, 24]
 9
10         Pro se prisoner-plaintiff Calvin Walker brings this civil-rights action for events he claims
11 occurred at Nevada’s High Desert Correctional Center. 1 Walker moves for preliminary
12 injunctive relief, seeking treatment from an orthopedic specialist, a lower-bunk bed assignment,
13 and flat-yard access. 2 Defendants argue in response that these requests are mooted by Walker’s
14 transfer to Three Lakes Valley Conservation Camp and that such relief is otherwise unwarranted
15 given his current physical condition. 3 Walker did not file a reply in an effort to rebut either
16 contention, and the deadline to do so has expired. Because I find that Walker’s injunctive-relief
17 requests are mooted by his transfer and he has not shown irreparable harm, I deny his motions.
18 But I grant the defendants’ motion to seal his medical records.
19                                               Discussion
20         A prisoner’s claims for injunctive relief from prison conditions are generally mooted by
21 his transfer to another facility. 4 Defendants have shown that Walker’s transfer to Three Lakes
22 Valley moots his requests for a lower-bunk assignment and flat-yard access. The declaration of
23 Associate Warden Monique Hubbard-Pickett establishes that Walker has a lower-bunk
24
25         1
               See ECF 8 (screening order).
26         2
               ECF Nos. 3–6.
27         3
               See ECF No. 23 at 2; see also ECF No. 22 (notice of change of address).
28         4
               E.g., Dilley v. Gunn, 64 F.3d 1365, 1368 (9th Cir. 1995).

                                                      1
           Case 2:19-cv-01587-JAD-NJK Document 29 Filed 11/23/20 Page 2 of 3




 1 assignment at his new facility. 5 It also establishes that Walker does not have physical conditions
 2 or medical restrictions that necessitate access to a flat yard or furhter medical treatment. 6 Indeed,
 3 he obtained his transfer to Three Lakes Valley only upon a finding that he lacked any significant
 4 medical conditions. 7 Walker has filed no reply in support of his motions to refute the
 5 defendants’ evidence. So I find that Walker’s requests for injunctive relief related to the High
 6 Desert conditions that he was complaining of are now moot.
 7          Even if these requests weren’t mooted by the change in conditions due to the transfer, I
 8 would deny them because Walker has not established, and cannot establish, that he would suffer
 9 irreparable harm in the absence of injunctive relief. Temporary restraining orders and
10 preliminary injunctions are extraordinary remedies available only upon a showing of a likelihood
11 of irreparable harm. 8 Although Walker seeks an order that he not be denied medical care and
12 that he receive treatment from an orthopedic specialist, the defendants have presented unrebutted
13 evidence (detailed above) that there is no immediate need for such relief. Plus, Walker’s work as
14 a bathroom porter at Three Lakes Valley evidences a physical ability that further undermines his
15 asserted need for judicial relief for medical treatment. 9 I thus find that Walker has not
16 established a likelihood of irreparable injury if he is not afforded injunctive relief. 10
17          Defendants also move to seal Walker’s medical records and other material regarding his
18 medical conditions. 11 Materials filed with requests for preliminary injunctive relief may be
19
20          5
                ECF 23-1 at ¶ 8.
21          6
                Id. at ¶¶ 7–10.
22          7
                See ECF No. 27-1 at ¶¶ 35–36.
23          8
            See Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); see also V’Guara
   Inc. v. Dec, 925 F. Supp 2d 1120, 1123 (D. Nev. 2013) (“Temporary restraining orders are
24 governed by the same standard applicable to preliminary injunctions”).
25          9
                ECF No. 23-1 at ¶¶ 9–10.
26          10
              Because the failure to show a likelihood of irreparable harm is dispositive of Walker’s
   request, I need not and do not address the other elements for preliminary injunctive relief. See
27 Ctr. for Food Safety v. Vilsack, 636 F.3d 1166, 1174 (9th Cir. 2011).
28          11
                 ECF No. 24; see also ECF No. 27 (sealed exhibits).

                                                       2
           Case 2:19-cv-01587-JAD-NJK Document 29 Filed 11/23/20 Page 3 of 3




 1 sealed upon a showing of compelling reasons. 12 Because plaintiff’s medical records contain
 2 private, protected information, I find compelling reasons to seal them and grant the motion to
 3 seal.
 4                                              Conclusion
 5         IT IS THEREFORE ORDERED that Walker’s Motions for Temporary Restraining
 6 Orders and Preliminary Injunctions [ECF Nos. 3, 4, 5, 6] are DENIED.
 7         IT IS FURTHER ORDERED that the Motion to Seal [ECF No. 24] is GRANTED. The
 8 Clerk of Court is directed to MAINTAIN THE SEAL on ECF No. 25.
 9         IT IS SO ORDERED.
10         Dated: November 23, 2020
11                                                               ______________________________
                                                                 Jennifer A. Dorsey
12                                                               United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28         12
                Center for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1102 (9th Cir. 2016).

                                                     3
